CHASE, Circuit Judge
(dissenting).
The appellant, as attorney for the State Superintendent of Banks, did perform services which may be said to have been in the proceeding. So, too, did every lawyer who may have appeared therein and have done some work, but it would be idle to sugg'est that the statute contemplates allowances for all such or for-those attorneys who may by their services have helped to clarify the law. Where reliance must be only upon this general statutory provision, the test should be one of benefit to the estate. Perhaps the judge was in error in denying any allowance because of an absolute lack of power. However that may be, I cannot agree that cause for reversal has been shown.
These services were rendered in an endeavor to make the reorganization proceeding abortive. Only because they were unsuccessful, were they in any sense “beneficial”. They were in fact obstructive and resulted only in delay and unnecessary expense. The vague general benefit to be derived by all debtors in reorganization in company with all others interested from having the law become more settled by authoritative judicial interpretation is not, I think, the sort of benefit to this particular debtor’s estate which will in any event justify an allowance to the appellant. As he can point to no more tangible fruits of his efforts in taking and prosecuting the appeal, his application for an allowance was properly denied whether or not the reason given was right or wrong and a renewed application should fare no better.
I would affirm.